70 F.3d 1264
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tyron Dwayne WILLIAMS, Plaintiff--Appellant,v.John H. DALTON, Secretary of the Navy, Defendant--Appellee.
No. 95-1350.
United States Court of Appeals, Fourth Circuit.
Dec. 4, 1995.

Tyron Dwayne Williams, Appellant Pro Se.  Jeri Kaylene Somers, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.
Before WIDENER, WILKINSON and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment to the Defendant in this employment discrimination action.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Williams v. Dalton, No. CA-94-1271-A (E.D.Va. Feb. 17, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED